        Case 6:21-cv-01087-JAR-JPO Document 1 Filed 04/01/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                     AT WICHITA, KANSAS

ROBERT DAVIS,                                )
                                             )
               Plaintiff,                    )
vs.                                          )       Case No.
                                             )
SAMUEL HAROLD CROWE AND                      )
CRETE CARRIER CORPORATION,                   )
                                             )
               Defendants.                   )
                                             )

                                         COMPLAINT

       COMES NOW the Plaintiff, by and through counsels Arthur E. Rhodes and Richard W.

James of DeVaughn James Injury Lawyers, and for Plaintiff’s claims against the Defendants,

alleges and states:

                                          A. PARTIES

       1.      Plaintiff Robert Davis is a Kansas resident and citizen that resides at 1329 Parkside

               Drive, Junction City, Kansas 66441.

       2.      Defendant, Samuel Harold Crowe, is a citizen of Easley, South Carolina and resides

               at 181 Davis Road, Easley, South Carolina 29640.

       3.      Defendant, Crete Carrier Corpoartion is a Nebraska for profit company with its

               principal place of business and corporate headquarters at 400 NW 56th Street,

               Lincoln, Nebraska 68528, and may be served with process through its resident

               agent, Curtis Ruwe, 400 NW 56th St., Lincoln, Nebraska 68528.

                                 B. JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the persons and subject matter.

       5.      Venue is proper in the Wichita division of the Kansas District Court of the Federal

               District Court.
Case 6:21-cv-01087-JAR-JPO Document 1 Filed 04/01/21 Page 2 of 5




6.    This collision took place in Sherman County, Kansas on August 17, 2019.

7.    This action is brought pursuant to 28 U.S.C. § 1332, in that the amount of

      controversy exceeds seventy-five thousand dollars ($75,000.00) exclusive of

      interest and costs and on the basis of diversity of citizenship.

                           C. NATURE OF ACTION

8.    This is a civil action for personal injuries suffered by Plaintiff Robert Davis.

9.    This action arises out of a motor vehicle collision in the eastbound lanes of

      Interstate 70 in Sherman County, Kansas on August 17, 2019.

10.   Plaintiff and Defendant were both traveling eastbound on I-70 when the semi-truck

      and trailer driven by Defendant Samuel Crowe came into the lane of the Plaintiff

      and sideswiped the Plaintiff’s vehicle causing it leave the roadway and crash in a

      ditch on the south side of the roadway.

                 D. CAUSE OF ACTION - NEGLIGENCE

11.   At all times relevant herein, Defendant, Samuel Crowe was an employee and/or

      agent of Defendant, Crete Carrier Corporation, and was operating in the course and

      scope of his employment with Defendant, Crete Carrier Corporation.

12.   Defendant Samuel Crowe was hired, qualified, supervised, and trained by

      Defendant, Crete Carrier Corporation.

13.   The actions and omissions of Defendants Samuel Crowe and Crete Carrier

      Corporation (both independently and through driver Samuel Crowe under

      Respondeat Superior and Vicarious Liability) were negligent and careless for the

      following reasons:

      a. Failure to use proper signals;

      b. Failure to warn;

                                          2
Case 6:21-cv-01087-JAR-JPO Document 1 Filed 04/01/21 Page 3 of 5




      c. Failure to keep a proper lookout;

      d. Failure to be attentive;

      e. Failure to yield right-of-way;

      f. Failure to maintain control of the vehicle;

      g. Failure to exercise ordinary care, and

      h. Failure to maintain a single lane.

14.   Defendant, Crete Carrier Corporation was further negligent by failing to properly

      hire, train, and supervise its employees and/or agents, including Samuel Crowe, in

      a way that would ensure their operation of motor vehicles in a safe and prudent

      manner to prevent harm to other motorists.

15.   The negligence of Defendants, Crete Carrier Corporation and Samuel Crowe

      caused the motor vehicle collision that injured Plaintiff, Robert Davis.

16.   Defendant, Crete Carrier Corporation is a motor carrier and operating under

      authority through the United States Department of Transportation with an assigned

      D.O.T. number of 73705.

17.   Upon information and belief, the semi-trailer truck being operated by Samuel

      Crowe was owned, maintained, dispatched, supervised, controlled and repaired by

      Crete Carrier Corporation and was used as a commercial motor vehicle in both

      intrastate and interstate business making it subject to the Federal Motor Carrier

      Safety Administration regulations under 49 C.F.R. Sections 381 et. Seq.

18.   49 C.F.R. § 390.3(e)(1) & (2) provide that every driver and employee shall be

      instructed regarding and shall comply with all applicable regulations contained in

      the FMCSR.




                                          3
       Case 6:21-cv-01087-JAR-JPO Document 1 Filed 04/01/21 Page 4 of 5




       19.     49 C.F.R. § 390.5 provides that "motor carrier" means a for-hire motor carrier or a

               private motor carrier. That term includes a motor carrier's agents, officers, and

               representatives as well as employees responsible for hiring, supervising, training,

               assigning, or dispatching of drivers.

       20.     Crete Carrier Corporation was at all material times a "motor carrier" and an

               "employer" of its driver Samuel Crowe in regard to the operation of a commercial

               motor vehicle as defined in 49 C.F.R. §382.107.

       21.     The negligence of Defendant, Crete Carrier Corporation, and their employee/agent

               Defendant, Samuel Crowe, proximately caused the collision and the personal

               injuries and damages of Plaintiff.

       22.     As a result of Crete Carrier Corporation and Samuel Crowe’s negligence, Plaintiff

               sustained severe personal injuries. Plaintiff has or is expected to sustain past

               medical expenses, future medical expenses, past lost wages, future lost wages,

               medical mileage, and past and future non-economic damages such as pain, suffering

               and mental anguish.

       WHEREFORE, Plaintiff requests judgment against defendant for an amount in excess of

$75,000 plus costs and any further relief this Court deems fair, just and equitable.

                                              Respectfully submitted,

                                              DeVaughn James Injury Lawyers

                                              By: /s/ Arthur E. Rhodes
                                              Arthur E. Rhodes, #17661
                                              Richard W. James, #19822
                                              3241 N. Toben
                                              Wichita, KS 67226
                                              [p] (316) 977-9999
                                              [f] (316) 425-0414
                                              arhodes@devaughnjames.com
                                              rjames@devaughnjames.com
                                              Attorneys for Plaintiff
                                                 4
          Case 6:21-cv-01087-JAR-JPO Document 1 Filed 04/01/21 Page 5 of 5




               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the plaintiff and demands a pretrial conference and a trial by jury.

                            DESIGNATION OF PLACE OF TRIAL

          COMES NOW the plaintiff and designates Wichita, Kansas as the place for trial in this

matter.

                                             DeVaughn James Injury Lawyers

                                             By: /s/ Arthur E. Rhodes
                                             Arthur E. Rhodes, #17661
                                             Richard W. James, #19822
                                             3241 N. Toben
                                             Wichita, KS 67226
                                             [p] (316) 977-9999
                                             [f] (316) 425-0414
                                             arhodes@devaughnjames.com
                                             rjames@devaughnjames.com
                                             Attorneys for Plaintiffs




                                                5
